Citation Nr: 1415256	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for status post right foot fracture with arthritis, right heel contusion (hereinafter "right foot disability").

2.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for status post left foot fracture with arthritis, left heel contusion (hereinafter "left foot disability").

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, the appellant in this case, had active military service from November 1966 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 

The issue of entitlement to service connection for a left leg disability may have been raised by the record (see February 2014 Veteran written statement), although it is unclear what type of left leg disorder the Veteran is claiming.  As this statement was only recently submitted, the Agency of Original Jurisdiction (AOJ) has not had an opportunity to clarify the nature of the claimed disability or to adjudicate service connection for a left leg disorder; therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


REMAND

Initial Ratings for Left and Right Foot Disabilities

In a March 2010 written statement associated with a March 2010 substantive appeal (VA Form 9), the Veteran requested to appear before a decision review officer (DRO) hearing at the local RO in lieu of a Board hearing before the adjudication of his appeal.  In an April 2013 written statement, the Veteran again requested a DRO hearing in lieu of a formal Board hearing.  In July 2013 correspondence, through his representative, the Veteran requested a DRO hearing in lieu of a Board hearing.  A DRO hearing has not been held, and a review of the record fails to reflect that the Veteran withdrew his hearing request.  Accordingly, a remand is necessary to afford the Veteran a DRO hearing at the local RO.

Next, a December 2013 private surgical information sheet notes that the Veteran underwent left foot metatarsophalangeal joint fusion in December 2013; however, treatment records regarding this surgery have not been associated with the claims file.  The RO/AMC should contact the Veteran and provide him the opportunity to submit additional evidence or authorize the release of information to VA for private treatment he has received with regard to treatment for the service-connected bilateral foot disabilities.  The RO/AMC should associate any additional private treatment records received with the claims file.

Additionally, review of the record indicates that the last VA examination for the Veteran's bilateral foot disabilities was in July 2012.  The record reflects that, since that time, the Veteran has undergone at least two left foot surgeries.  See August 2013 private treatment record and December 2013 private surgical information sheet.  Further, a private opinion from Dr. T.H. notes that the Veteran has developed severe end stage hallux rigidus in both feet.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).   


Service Connection for a Cervical Spine Disability

In a January 2014 rating decision, the RO denied service connection for a cervical spine disability.  In a February 2014 writing sufficient to constitute a notice of disagreement, the Veteran appealed the denial of service connection.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).   

The February 2014 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for a cervical spine disability for further procedural action. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a DRO hearing at the RO in accordance with applicable laws and regulations.  A copy of the notification the Veteran of the scheduled hearing and the hearing transcript should be associated with the claims file.

2.  The RO/AMC should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the service-connected right and left foot disabilities (and not already of record).  The RO/AMC should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for bilateral foot disabilities.  The RO/AMC should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected right and left foot disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The examination report should specifically address the rating criteria necessary to evaluate the service-connected bilateral status post foot fracture with arthritis, bilateral heel contusion.  Specifically, the VA examiner should state whether the right and left foot disabilities are best characterized as "moderate," "moderately severe," or "severe."  The VA examiner should also discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.

4.  The AOJ should issue a statement of the case on the issue of service connection for a cervical spine disability.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


